

Exhibit 10.40
HUNTINGTON
SUPPLEMENTAL 401(K) PLAN
Effective as of January 1, 2019





--------------------------------------------------------------------------------




TABLE OF CONTENTS
    


ARTICLE I DEFINITIONS AND GENERAL PROVISIONS    
1.1Definitions    
1.2General Provisions    
ARTICLE II ELIGIBILITY AND PARTICIPATION    
2.1General Eligibility Conditions    
2.2Specific Conditions for Active Participation    
2.3Suspension of Active Participation    
2.4Termination of Participation    
2.5Participation by Other Employers    
ARTICLE III DEFERRED COMPENSATION CREDITS AND ACCOUNTS    
3.1Deferred Compensation Credits    
3.2Compensation Deferral Contributions    
3.3Employer Matching Contributions    
3.4Prior Plan Accounts    
3.5Record of Account    
3.6Common Stock    
3.7Effect of Organic Changes on Common Stock    
ARTICLE IV VESTING    
4.1Vesting    
4.2Confidentiality and Non-Competition Agreement    
ARTICLE V DISTRIBUTION OF BENEFITS    
5.1Distribution Elections    
5.2Distribution Timing    
5.3Distribution upon Death    
5.4Lump Sum Distribution upon a Change in Control    
5.5Withdrawals for Unforeseeable Emergency    
5.6Acceleration of Payment    
5.7Delay of Payment    
5.8Assignment and Assumption of Liabilities    
ARTICLE VI PLAN ADMINISTRATION    
6.1Administration    
6.2Committee    
6.3Statement of Participant’s Account    


2



--------------------------------------------------------------------------------




6.4Filing Claims    
6.5Notification to Claimant    
6.6Review Procedure    
6.7Payment of Expenses    
ARTICLE VII AMENDMENT AND TERMINATION    
7.1Amendment    
7.2Termination    
ARTICLE VIII MISCELLANEOUS PROVISIONS    
8.1Employment Relationship    
8.2Facility of Payments    
8.3Funding    
8.4Anti-Assignment    
8.5Unclaimed Interests    
8.6References to Code, Statutes and Regulations    
8.7Liability    
8.8Tax Consequences of Compensation Reductions    
8.9Company as Agent for Related Employers    
8.10Governing Law; Severability    
8.11Taxes    


HUNTINGTON BANCSHARES INCORPORATED
SUPPLEMENTAL 401(K) PLAN
The Huntington Supplemental Stock Purchase and Tax Savings Plan is hereby
amended, restated and renamed as the Huntington Supplemental 401(k) Plan (the
“Plan”), effective as of January 1, 2019, by Huntington Bancshares Incorporated,
a Maryland corporation (the “Company”), for the benefit of a select group of the
management and highly compensated employees of the Company and of its affiliated
entities that participate in this Plan with the consent of the Company.
Background Information
A.    The Company desires to continue the Plan in accordance with this amended
and restated plan document in order to provide certain of its highly compensated
and management employees with the opportunity to defer a portion of the
“Compensation” (as defined in the Qualified Plan) otherwise payable to them. The
purpose is to provide this supplemental savings opportunity to Eligible
Employees whose contributions and benefits under the Qualified Plan are affected
by the limits imposed on tax-qualified retirement plans under the Code or by
limits imposed under the terms of the Qualified Plan.
B.    The Company also desires to provide certain matching contributions to the
Plan on behalf of eligible employees.


3



--------------------------------------------------------------------------------




C.    The Company intends for the Plan to continue to be an unfunded,
non-qualified deferred compensation arrangement as provided under the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and to satisfy the
requirements of a "top hat" plan thereunder and under Labor Reg. Sec.
2520.104-23.
D.    The Plan is also intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (“Code”), and final regulations
and other rulings issued by the Internal Revenue Service (“IRS”) thereunder.




4



--------------------------------------------------------------------------------





ARTICLE I

DEFINITIONS AND GENERAL PROVISIONS

1.1    Definitions. Unless the context requires otherwise, the terms defined in
this Article shall have the meanings set forth below unless the context clearly
requires another meaning. When the defined meaning is intended, the term is
capitalized:
(a)    Account. The bookkeeping account for each Participant under Section 3.5.
Each account may include subaccounts for different categories of deferrals under
the Plan and the earnings that are credited thereto on behalf of a Participant,
as described in Article III.
(b)    Administrator or Committee. The Company’s Investment and Administrative
Committee (“IAC”) or such other committee of at least three persons appointed by
the Company to oversee the administration of the Plan.
(c)    Beneficiary. The person(s) entitled to receive any distribution hereunder
upon the death of a Participant. The Beneficiary (and any contingent
Beneficiary) for benefits payable under this Plan shall be the persons
designated by the Participant in accordance with procedures established by the
Committee as of the Participant’s date of death. In the absence of any such
designation, any death benefit shall be payable to the Participant’s surviving
spouse, or if none, to the Participant’s estate.
(d)    Change in Control. For purposes of the Plan, a Change in Control means a
change in control of the Company as defined in Treasury Regulations Section
1.409A-3(i)(5), issued under Code Section 409A. The term “Change in Control” is
intended to comply with Code Section 409A and shall be interpreted such that a
Change in Control (1) shall occur for purposes of the Plan in any circumstance
that would constitute a “Change in Control Event” (within the meaning of
Treasury Regulations under Code Section 409A) and (2) shall not occur for
purposes of the Plan in any circumstance that would not constitute such a Change
in Control Event.
(e)    Code. The Internal Revenue Code of 1986, as amended from time to time,
and regulations issued thereunder.
(f)    Common Stock. The common stock of the Company, or any security of the
Company issued in substitution, exchange or lieu thereof.
(g)    Company. Huntington Bancshares Incorporated, a Maryland corporation.
(h)    Compensation. Amounts paid or payable by the Company to an Eligible
Employee for a Plan Year in cash which are includable in income for federal tax
purposes and which are treated as compensation under the Qualified Plan, but
also including any cash amounts deferred under this Plan or the Qualified Plan.
In addition, the dollar limit on compensation under the Qualified Plan does not
apply to this Plan.
(i)    Compensation Committee. The Compensation Committee of the Company’s Board
of Directors.
(j)    Compensation Deferral Contribution. An amount of Compensation payable to
an Eligible Employee for a Plan Year that he elects to defer in accordance with
the rules and procedures of this Plan.
(k)    Distribution Options. A single lump sum is the only form of payment
permitted under the Plan.
(l)    Effective Date. January 1, 2019, the date this amended and restated Plan
is effective.
(m)    Eligibility Effective Date. Employees who are eligible to participate in
the Plan as of the Effective Date of this amended and restated Plan shall
continue to be eligible as of the Effective Date unless otherwise determined by
the Compensation Committee. Thereafter, the Eligibility Effective Date will
occur for newly Eligible Employees as of the first January 1 after the date the
Employee is designated as an Eligible Employee and receives the enrollment
materials from the Company or its agent. Enrollment and deferral elections of
employees may be made prior to their


5



--------------------------------------------------------------------------------




Eligibility Effective Date provided that no deferrals shall occur from
Compensation prior to the applicable Eligibility Effective Date or such later
date that is administratively practicable, as determined by the Company.
(n)    Eligible Employee. Any individual who is (A) among a select group of
management or highly compensated employees (within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA) and (B) designated by the Company, in
its sole discretion, as eligible to participate in the Plan. Such designation
may be made through action of the Compensation Committee to designate Eligible
Employees by name, job title, job level or other methodology, and need not be
memorialized through a formal resolution. An employee shall be considered an
Eligible Employee upon his notification of eligibility by the Committee.
(o)    Employer. The Company and any affiliate thereof or successor thereto
which adopts and participates in the Plan. Any affiliate that has U.S. employees
and is a member of a controlled group of corporations or other business entities
within the meaning of Code Sections 414(b) and (c) that includes the Company
shall participate in the Plan unless determined otherwise by the Company. Such
participation in the Plan shall continue only so long as the affiliate remains a
member of a controlled group of corporations or other business entities within
the meaning of Code Sections 414(b) and (c) that includes the Company.
(p)    Employer Matching Contribution. An Employer contribution to the Plan that
is based on the Participant’s Compensation Deferral Contribution for the Plan
Year.
(q)    ERISA. The Employee Retirement Income Security Act of 1974, as amended
from time to time.
(r)    Excess Compensation. The amount, if any, of an Eligible Employee’s
Compensation for the Plan Year that exceeds (i) the limitation under Code
Section 401(a)(17) for that Plan Year, or (ii) if less than the limitation under
Code Section 401(a)(17), the portion of Compensation that is taken into account
under the terms of the Qualified Plan after deducting any Compensation Deferrals
to this Plan.
(s)    Fair Market Value. The closing sales price of the Common Stock, as
reported on the NASDAQ on the relevant date, or if no sale of shares is reported
for a date, on the most recent previous date on which trading occurred.
(t)    Participant. Any Eligible Employee who meets the eligibility requirements
for participation in the Plan as set forth in Article II and who earns benefits
under the Plan.
(u)    Plan. The Huntington Supplemental 401(k) Plan (formerly known as the
Huntington Supplemental Stock Purchase and Tax Savings Plan), as set forth
herein, and as such Plan may be amended from time to time hereafter.
(v)    Plan Year. The fiscal year of the Plan, which is the 12 consecutive month
period beginning January 1 and ending December 31.
(w)    Qualified Plan. The Huntington 401(k) Plan, as amended from time to time.
(x)    Reporting Person. Eligible Employees who are subject to Section 16 of the
Securities Exchange Act of 1934, as amended.
(y)    Separation from Service. An Eligible Employee separates from service with
the Employer if the Eligible Employee dies, retires or otherwise has a
termination of employment with the Employer. Whether a termination of employment
has occurred is determined based on whether the facts and circumstances indicate
that the Employer and the Eligible Employee reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Eligible Employee would perform after such date (as an
employee or independent contractor) would permanently decrease to no more than
20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the Eligible
Employee provided services to the Employer if the Eligible Employee has been
providing services for less than 36 months). An Eligible Employee will not be
deemed to have experienced a Separation from Service if such Eligible Employee
is on military leave, sick leave, or other bona fide leave of absence, to the
extent such leave does not exceed a period of six months or, if longer,


6



--------------------------------------------------------------------------------




such longer period of time during which a right to re-employment is protected by
either statute or contract. If the period of leave exceeds six months and the
individual does not retain a right to re-employment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period.
(z)    Valuation Date. Each business day of the Plan Year that the NASDAQ
National Market is open for trading or such other date or dates deemed necessary
or appropriate by the Administrator.

1.2    General Provisions. Singular and plural forms are interchangeable and the
masculine gender shall be deemed to include the feminine, and vice versa.
Certain terms of more limited application have been defined in the provisions to
which they are principally applicable. The division of the Plan into Articles
and Sections with captions is for convenience only and is not to be taken as
limiting or extending the meaning of any of its provisions.



ARTICLE II

ELIGIBILITY AND PARTICIPATION

2.1    General Eligibility Conditions. For an employee to become eligible to
participate in the Plan, the employee must be an Eligible Employee who is
designated by the Compensation Committee as eligible to receive any applicable
Employer contributions and to make Compensation Deferral Contributions under the
Plan. In order to receive a benefit under the Plan, a Participant must also meet
the requirements of Sections 2.2 and 2.3. An Eligible Employee shall be
considered eligible to participate in the Plan effective as of his Eligibility
Effective Date.

2.2    Specific Conditions for Active Participation. To participate actively in
the Plan (i.e., to make deferrals hereunder), a Participant must execute or
acknowledge an agreement to make Compensation Deferral Contributions in
accordance with procedures, including electronic enrollment, as are established
by the Committee from time to time. A Participant’s initial agreement to make a
permitted deferral to the Plan shall be maintained by or on behalf of the
Committee and must be executed, acknowledged, filed or submitted electronically
within the following time limitations, as applicable: (i) in advance of the
beginning of the calendar year during which such Compensation is expected to be
earned; (ii) within 30 days of his initial Eligibility Effective Date; or (iii)
at such other time or times as may be required or permitted by regulations
issued under Code Section 409A and administrative procedures established by the
Committee.

2.3    Suspension of Active Participation. Any Participant not selected as an
Eligible Employee for a given Plan Year shall cease to have any right to defer
Compensation for such Plan Year or to receive Employer Matching Contributions
for such Plan Year. However, any amounts credited to the Account of a
Participant whose participation is suspended shall otherwise continue to be
maintained under the Plan in accordance with its terms. If an Eligible Employee
has ceased being eligible to participate in the Plan (other than the accrual of
earnings on his Account, if any), regardless of whether all amounts deferred
under the Plan have yet been paid, and subsequently becomes eligible to
participate in the Plan again, the Eligible Employee may be treated as being
initially eligible to participate in the Plan if he has not been eligible to
participate in the Plan (other than the accrual of earnings on his Account, if
any) at any time during the 24-month period ending on the date the employee
again becomes an Eligible Employee under the Plan. If the period of
ineligibility is less than 24 months, he shall only be eligible to re-enroll and
make a Compensation Deferral election effective no earlier than the next
following January 1.

2.4    Termination of Participation. Once an Eligible Employee becomes a
Participant, such individual shall continue to be a Participant until such
individual (i) ceases to be described as an Eligible Employee, and (ii) ceases
to have any vested interest in the Plan (as a result of distributions made to
such Participant or his Beneficiary, if applicable, or otherwise).

2.5    Participation by Other Employers. Each corporation or other entity with
U.S. employees that is a member of the same controlled group as the Company
(within the meaning of Code Sections 414(b) and (c)) shall be a participating
employer under the Plan unless determined otherwise by the Company.
Participating affiliates that cease


7



--------------------------------------------------------------------------------




to be a member of the same controlled group as the Company within the meaning of
Code Sections 414(b) and (c) are no longer eligible to participate in the Plan
effective as of the date that they cease to qualify as a controlled group
member. Participants of such an employer shall no longer be eligible to
participate effective as of the date that their employer becomes ineligible.
Such a Participant who continues in the employ of the former controlled group
member shall be eligible for a distribution from the Plan only if this change in
status of the participating employer is treated as causing a Separation from
Service under the Code.



ARTICLE III

DEFERRED COMPENSATION CREDITS and ACCOUNTS

3.1    Deferred Compensation Credits. Pursuant to the provisions of Article II
and this Article III, Deferred Compensation Credits for a Participant under the
Plan may include Compensation Deferral Contributions and Employer Matching
Contributions.

3.2    Compensation Deferral Contributions. A Participant who is an Eligible
Employee may elect to defer a percentage of his Compensation to the Plan. The
Company may, in its discretion, establish and change from time to time the
minimum and maximum amount (as a percentage of Compensation or an absolute
dollar amount) that may be so deferred. Elections shall be made in accordance
with procedures established by the Committee. In addition, special limitations
may be established by the Committee to apply to the deferral of any non-periodic
Compensation that a Participant is expected to receive. Elections to participate
and defer Compensation shall be irrevocable with respect to the Compensation to
which they apply and may be amended, revoked or suspended by the Participant
only effective as of the January 1st following the amendment, revocation or
suspension, in accordance with procedures established by the Committee, unless
rules and regulations under Code Section 409A permit amendment, revocation or
suspension as of some other time. The Employer will credit the deferred
Compensation amount agreed to for each Plan Year to the Participant’s Account
from time to time as soon as administratively practicable after the deferred
amounts otherwise would have been earned and paid to the Participant. All
contributions under this provision to the Accounts of Participants in the Plan,
as adjusted for earnings or losses (described below), shall be referred to as
the Participant’s “Compensation Deferral Subaccount.”
A Participant’s Compensation Deferral Contribution hereunder will be
automatically suspended during any unpaid leave of absence or temporary layoff.
Contributions suspended in accordance with the provisions of this paragraph
shall be automatically resumed, without the necessity of any action by the
Participant, upon return to employment at the expiration of such suspension
period if such return to employment occurs within the same Plan Year for which
the Compensation Deferral Contributions were being made.

3.3    Employer Matching Contributions. Each Plan Year, the Employer shall
credit to the Account of each Participant an amount equal to a percentage of the
Participant’s Compensation Deferral Contributions as a matching contribution.
The matching contribution shall be made only with respect to the portion of a
Participant’s Compensation Deferral Contributions that is from Excess
Compensation, and shall generally (subject to Section 3.7) be made in Common
Stock, with the number of whole and fractional shares of Common Stock determined
based on their Fair Market Value on the date of crediting equivalent to the
dollar amount of Employer Matching Contributions allocable to the Participant.
If a Participant becomes eligible for an Employer Matching Contribution during a
Plan Year, the contribution shall be made only with respect to Compensation
Deferral Contributions of Excess Compensation allocated to the Plan after the
date the Participant became eligible therefor. The amount or rate of matching
contributions shall be 100% of the Participant’s Compensation Deferral
Contributions that are not in excess of 4% of his Excess Compensation for the
Plan Year. The intent of the limitation on the allocation of Employer Matching
Contributions to Excess Compensation is to provide each Participant with an
Employer Matching Contribution under this Plan that does not duplicate the
Employer Matching Contribution under the Qualified Plan for a particular Plan
Year, but rather supplements the Employer Matching Contribution the Participant
receives under the Qualified Plan due to the limitations on Compensation under
the Qualified Plan. All contributions under this provision to the Accounts of
Participants in the Plan, as adjusted for earnings or losses (described below),
shall be referred to as the Participant’s “Employer Matching Subaccount.”


8



--------------------------------------------------------------------------------





3.4    Prior Plan Accounts . The Employer will credit to the Participant’s
Account the accrued benefit of the Participant under any other nonqualified
deferred compensation plan or arrangement sponsored by the Company or one of its
affiliates that is consolidated and merged with and into this Plan. All amounts
credited as contributions under this provision to the Accounts of Participants
in the Plan, as adjusted for earnings or losses (described below), are referred
to as “Prior Plan Credits.” A schedule of the nonqualified deferred compensation
plans merged with and into this Plan, if any, and of the amounts credited to the
Accounts of Participants from such prior plans, shall be maintained by the
Committee. Prior Plan Credits shall continue to be subject to the time and form
of payment elected by the Participant under the Prior Plan, notwithstanding any
contrary provision of this Plan.



3.5    Record of Account. Solely for the purpose of measuring the amount of the
Employer’s obligations to each Participant or his Beneficiaries under the Plan,
the Employer will maintain a separate bookkeeping record, an “Account,” for each
Participant in the Plan.
The Committee, in its discretion, may either credit one or more hypothetical
earnings rates to a Participant’s Account balance for the Plan Year or may
actually invest an amount equal to the amount credited to the Participant’s
Account from time to time in an account or accounts in its name with investment
vehicles or companies, which investment options may include some or all of those
used for investment purposes under the Qualified Plan, as determined by the
Committee in its discretion, including Common Stock. The Committee may also
establish a deferred compensation trust that qualifies as a so-called “rabbi”
trust meeting applicable requirements of Code Section 409A. If such separate
investments are made, or if multiple hypothetical investments are offered under
the Plan, the Participant may be permitted to select the hypothetical
investments or to direct the investment of the portion of the Employer’s
accounts allocable to him under the Plan in the same manner as is permitted
under the Qualified Plan, except that the investment options may be different
from those available under the Qualified Plan to the extent determined by the
Committee. The Participant may change the allocation of his Account among the
applicable investment alternatives then available under the Plan in accordance
with procedures established by the Committee from time to time. The Committee is
not obligated to make any particular investment options available, however, if
investments are in fact made, and may, from time to time in its sole discretion,
change the investment alternatives. Nothing herein shall be construed to confer
on the Participant the right to continue to have any particular investment
available.
The Committee will credit the Participant’s Account with hypothetical or actual
earnings or losses at least quarterly based on the earnings rate declared by the
Committee or the performance results of the Employer’s actual or hypothetical
account(s) invested pursuant to the Committee’s or the Participant’s directions,
and shall determine the fair market value of the Participant’s Account based on
the bookkeeping record or the fair market value of the portion of the Employer’s
accounts representing the Participant’s Account as of each applicable Valuation
Date. The amount payable under the Plan at any time shall be based on the value
of the Participant’s Account as of the last Valuation Date prior to the date of
distribution. The determination of the earnings, losses or fair market value of
the Participant’s Account may be adjusted by the Committee to reflect its
payroll, income or other taxes or costs associated with the Plan, as determined
by the Committee in its sole discretion.

3.6    Common Stock. Amounts credited to the Plan as Common Stock shall be
separately accounted for from amounts credited as cash or cash equivalents, as
described in Section 3.6, above. The Common Stock credited to a Participant’s
Account shall be increased on each date that a dividend is paid on Common Stock.
The number of additional shares of Common Stock credited to a Participant’s
Account as a result of such increase shall be determined first by multiplying
the number of shares of Common Stock credited to the Participant’s Account on
the dividend record date by the amount of the dividend declared per share of
Common Stock on the dividend declaration date, and then by dividing the product
so determined by the Fair Market Value of the Common Stock on the dividend
payment date. A Participant may also elect to change or convert any amount
credited to his Account as Common Stock to a cash equivalent amount and direct
the investment of such amount in accordance with Section 3.6. The value of the
Common Stock credited to a Participant’s Account shall be based upon the Fair
Market Value of the Common Stock for the Valuation Date or other date as of
which the valuation is made. Notwithstanding the foregoing, the Committee may
elect to credit the dollar equivalent of the dividends allocable to Common Stock
as a cash equivalent amount for each Participant, in lieu of increasing the
number of shares of Common Stock credited to the Participant’s Account. Any such
election shall apply to all Participants in the Plan, as determined by the
Committee in its sole discretion.


9



--------------------------------------------------------------------------------




Notwithstanding the foregoing, during any period when the Company or any
Participant who is a Reporting Person is prohibited from investing or trading in
Common Stock under applicable state or federal security laws, the Committee may
direct that any amounts subject to the prohibition on investing or trading in
Common Stock (including any cash dividends on Common Stock that are subject to
the prohibition) be kept in cash, invested in an interest bearing deposit
account or money market fund, or invested in one or more of the alternative
investment funds available under the Plan that do not include Common Stock, or,
if permitted under applicable law, appoint an independent agent for the Plan to
purchase or trade such Common Stock on behalf of the Plan or the Reporting
Person during such periods.

3.7    Effect of Organic Changes on Common Stock. An “Organic Change” includes
(i) a stock dividend, stock split, reverse stock split, share combination,
special or extraordinary cash dividend, or recapitalization or similar event
affecting the capital structure of the Company (each, a “Share Change”), or (ii)
a merger, consolidation, acquisition of property or shares, separation,
spin-off, reorganization, stock rights offering, liquidation, disaffiliation
from the Company of a subsidiary or division (“Disaffiliation”), or similar
event affecting the Company or any of its subsidiaries (each, an “Organic
Change”). If any Organic Change shall occur, then the Committee shall make such
substitutions or adjustments as it deems appropriate and equitable to each
Participant’s Account credited with Common Stock (if any). In the case of
Organic Changes, such adjustments may include, without limitation, (x) the
cancellation of outstanding Common Stock in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such Common Stock, as determined by the Committee in its sole discretion, (y)
the substitution of other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the Common Stock, and (z) in connection with any Disaffiliation, arranging for
the assumption or replacement of Common Stock with other property or other
securities (including, without limitation, other securities of the Company and
securities of entities other than the Company), by the affected subsidiary,
affiliate or division or by the entity that controls such subsidiary, affiliate
or division following such Disaffiliation (as well as any corresponding
adjustments to awards that remain based upon Company securities). The
Participant shall be permitted to re-direct the investment of such assets into
the other investment choices then available under this Plan.



ARTICLE IV

VESTING

4.1    Vesting. A Participant always will be 100% vested in amounts credited to
his Account as Compensation Deferral Contributions and earnings allocable
thereto. A Participant who was originally hired before January 1, 2014, will
also be 100% vested in amounts credited to his Account as Employer Matching
Contributions, if any. Participants hired on or after January 1, 2014, will
become vested in amounts credited to their Accounts as Employer Matching
Contributions after completion of two (2) years of Vesting Service. “Vesting
Service” for this provision shall be determined in accordance with the vesting
provisions of the Qualified Plan. In addition, a Participant shall also become
100% vested in his entire Account upon a Change in Control or if the Participant
has a Separation from Service as a result of death or “disability” as defined in
the Qualified Plan. If a Participant has a Separation from Service prior to
becoming 100% vested in his entire Account, the non-vested portion shall be
forfeited. If the Participant has a Separation from Service but is subsequently
re-employed by the Employer, no benefits forfeited hereunder shall be reinstated
unless otherwise determined by the Company in its sole discretion.

4.2    Confidentiality and Non-Competition Agreement. In its discretion, the
Employer may require any Eligible Employee selected to become a Participant in
the Plan to execute a Confidentiality and Non-Competition Agreement with the
Employer in consideration of the benefits to be provided hereunder.

ARTICLE V

DISTRIBUTION OF BENEFITS

5.1    Distribution Elections. All distributions under the Plan shall be limited
to the permitted Distribution Option; Participant elections of a different form
of payment are not permitted.


10



--------------------------------------------------------------------------------





5.2    Distribution Timing. A Participant shall receive payment of the amounts
credited to his Account on the first payroll date occurring on or after the date
that is six (6) months after the Participant’s Separation from Service, but in
no event later than the last business day of the calendar year in which such six
(6) month anniversary occurs. Payment of amounts credited to the Participant’s
Account will be made in U.S. dollars and, to the extent deemed invested in
Common Stock, in whole shares of Common Stock with any fractional shares
converted to and paid in cash.

5.3    Distribution upon Death. In the event of the death of the Participant
prior to receiving payment of all vested amounts due him under the Plan, the
Beneficiary or Beneficiaries designated by the Participant shall be paid the
remaining amount due under the Plan in a single lump sum at the earlier of the
same time as would have applied absent the Participant’s death or within 90 days
thereof.

5.4    Lump Sum Distribution upon a Change in Control. Upon a Change in Control
of the Company, the Participant’s vested Account shall be payable in a single
lump sum no later than 90 days following the Change in Control.

5.5    Withdrawals for Unforeseeable Emergency. Upon the occurrence of an
unforeseeable emergency, a Participant shall be eligible to receive payment of
the amount necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship), or by cessation of deferrals under the Plan. The
amount determined to be properly distributable under this Section and applicable
regulations under Code Section 409A shall be payable in a single lump sum. For
the purposes of this Section, the term “unforeseeable emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent of the Participant (as
defined in Code Section 152, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)); loss of the Participant’s property due to casualty, including the
need to rebuild a home following damage not otherwise covered by insurance, for
example, not as a result of a natural disaster; or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, including imminent foreclosure of or eviction from the
Participant’s primary residence, the need to pay for medical expenses, including
non-refundable deductibles, the cost of prescription drugs, and the need to pay
for funeral expenses of a spouse, beneficiary, or dependent. It shall be the
responsibility of the Participant seeking to make a withdrawal under this
Section to demonstrate to the Committee that an unforeseeable emergency has
occurred and to document the amount properly distributable hereunder. After a
distribution on account of an unforeseeable emergency, a Participant’s deferral
elections shall cease and such Participant will not be permitted to participate
in the Plan or elect additional deferrals until the next enrollment following
one full year from the date of the distribution on account of an unforeseeable
emergency. Such future deferral elections following a distribution on account of
an unforeseeable emergency will be treated as an initial deferral election and
subject to the rules applicable thereto under the Plan and Code Section 409A.

5.6    Acceleration of Payment. The acceleration of the time and/or form of any
payment determined in accordance with the provisions of this Article V, above,
shall not be made except due to unforeseeable emergency, as described above, or
as set forth below and otherwise permitted by Code Section 409A and the Treasury
Regulations and other guidance issued thereunder:
(a)    Employment Taxes. A payment of all or part of the Participant’s Account
may be made to the extent necessary to pay the Federal Insurance Contributions
Act (“FICA”) tax imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on
amounts deferred under the Plan (the “FICA Amount”),     income tax at source on
wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA Amount, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes. The
total payment under this Section shall not exceed the aggregate of the FICA
Amount and the income tax withholding related to such FICA Amount.


11



--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Company shall withhold the FICA Amount from
other compensation payable to the Participant to the maximum extent permitted
under applicable law.
(b)    Payment of State, Local or Foreign Taxes. Payment may be made to reflect
payment of state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan before the amount is
paid or made available to the Participant, plus the income tax at source on
wages imposed under Code Section 3401 as a result of such payment; provided,
however, that the amount of the payment may not exceed the amount of the taxes
due, and the income tax withholding related to such state, local and foreign tax
amount. Notwithstanding the foregoing, the Company shall withhold such state,
local or foreign taxes from other compensation payable to the Participant to the
maximum extent permitted under applicable law.
(c)    Income Inclusion under Code Section 409A. Payment may be made at any time
the Plan fails to meet the requirements of Code Section 409A and the Treasury
Regulations issued thereunder; provided, however, that payment cannot exceed the
amount required to be included in income as a result of the failure to comply.
(d)    Certain Offsets. Payment may be made as satisfaction of a debt of the
Participant to the Employer where: (1) the debt is incurred in the ordinary
course of the employment relationship; (2) the entire amount of the offset in
any of the Participant’s taxable years does not exceed $5,000; and (3) the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.
(e)    Domestic Relations Order. A payment of all or part of the Participant’s
Account may be made to a spouse, former spouse or other dependent under the
terms of a domestic relations order (as defined in Code Section 414(p)(1)(B)).
The Committee shall determine whether a payment should be made pursuant to the
terms of a domestic relations order, provided, however, that once approved, any
payment under the terms of a domestic relations order shall be made as soon as
administratively practicable in the form of a single lump sum only.

5.7    Delay of Payment. If a Participant is a “specified employee” (as defined
in Code Section 409A and the regulations thereunder) and is entitled to a
distribution due to a Separation from Service, such Participant may not receive
a distribution under the Plan until a date that is at least six months after the
date of the Separation from Service, as provided under Section 5.2. In addition,
the Company may in its discretion delay any payment due under the Plan to the
extent permitted by Code Section 409A and the regulations thereunder.

5.8    Assignment and Assumption of Liabilities. In the discretion of the
Company, upon the cessation of participation in the Plan by any Participant
solely due to the employer of that Participant no longer qualifying as a member
of the controlled group of the Company within the meaning of Code Sections
414(b) and (c), all liabilities associated with the Account of such Participant
may be transferred to and assumed by the Participant’s employer under a deferred
compensation plan established by such employer that is substantially identical
to this Plan and that preserves the deferral and payment elections in effect for
the Participant under this Plan to the extent required by Code Section 409A. Any
such Participant shall not be deemed to have incurred a Separation from Service
for purposes of the Plan by virtue of his employer’s ceasing to be a member of
the controlled group of the Company. The foregoing provision shall be
interpreted and administered in compliance with the requirements of Code Section
409A.
  

ARTICLE VI

PLAN ADMINISTRATION

6.1    Administration. The Plan shall be administered by the Committee as an
unfunded deferred compensation plan that is not intended to meet the
qualification requirements of Code Section 401 and that is intended to meet all
applicable requirements of Code Section 409A.

6.2    Committee. The Committee will operate and administer the Plan and shall
have all powers necessary to accomplish that purpose, including, but not limited
to, the discretionary authority to interpret the Plan, the discretionary


12



--------------------------------------------------------------------------------




authority to determine all questions relating to the rights and status of
Eligible Employees and Participants, and the discretionary authority to make
such rules and regulations for the administration of the Plan as are not
inconsistent with the terms and provisions hereof or applicable law, as well as
such other authority and powers relating to the administration of the Plan,
except such as are reserved by the Compensation Committee or the Committee shall
be final and binding on all parties.
Without limiting the powers set forth herein, the Committee shall have the power
(i) to change or waive any requirements of the Plan to conform with Code Section
409A or other applicable law or to meet special circumstances not anticipated or
covered in the Plan; (ii) to determine the times and places for holding meetings
of the Committee and the notice to be given of such meetings; (iii) to employ
such agents and assistants, such counsel (who may be counsel to the Company),
and such clerical and other services as the Committee may require in carrying
out the provisions of the Plan; and (iv) to authorize one or more of their
members or any agent to execute or deliver any instrument on behalf of the
Committee.
The members of the Committee, and the Company and its officers and directors,
shall be entitled to rely upon all valuations, certificates and reports
furnished by any funding agent or service provider, upon all certificates and
reports made by an accountant, and upon all opinions given by any legal counsel
selected or approved by the Committee, and the members of the Committee, the
Company and its officers and directors shall, except as otherwise provided by
law, be fully protected in respect of any action taken or suffered by them in
good faith in reliance upon any such valuations, certificates, reports, opinions
or other advice of a funding agent, service provider, accountant or counsel.

6.3    Statement of Participant’s Account. The Committee shall, as soon as
practicable after the end of each Plan Year, provide or make available to each
Participant a statement setting forth the Account of such Participant under
Section 3.6 as of the end of such Plan Year. Such statement may be provided
solely electronically or via access through an internet website and shall be
deemed to have been accepted as correct unless written notice to the contrary is
received by the Committee within 30 days after providing access to such
statement to the Participant. Account statements may be made available more
often than annually in the discretion of the Committee.

6.4    Filing Claims. Any Participant, Beneficiary or other individual
(hereinafter a “Claimant”) entitled to benefits under the Plan, or otherwise
eligible to participate herein, may be required to make a claim with the
Committee (or its designee) requesting payment or distribution of such Plan
benefits (or written confirmation of Plan eligibility, as the case may be), on
such form or in such manner as the Committee shall prescribe. Unless and until a
Claimant makes proper application for benefits in accordance with the rules and
procedures established by the Committee, such Claimant shall have no right to
receive any distribution from or under the Plan.

6.5    Notification to Claimant. If a Claimant’s application is wholly or
partially denied, the Committee (or its designee) shall, within 90 days, furnish
to such Claimant a written notice of its decision. If prior to the expiration of
the initial 90 day period, the Committee determines additional time is needed to
come to a determination on the claim, the Committee shall provide written notice
to the Claimant of the need for an extension not to exceed a total of 180 days
from the date the application was received. Such notices shall be written in a
manner calculated to be understood by such Claimant, and shall contain at least
the following information:
(a)    the specific reason or reasons for such denial;
(b)    specific reference to pertinent Plan provisions upon which such denial is
based;
(c)    a description of any additional material or information necessary for
such Claimant to perfect his claim, and an explanation of why such material or
information is necessary; and
(d)    an explanation of the Plan’s claim review procedure describing the steps
to be taken by such Claimant, if he wishes to submit his claim for review.

6.6    Review Procedure. Within 60 days after the receipt of such notice from
the Committee, such Claimant, or the duly authorized representative thereof, may
request, by written application to the Plan, a review by the Committee


13



--------------------------------------------------------------------------------




of the decision denying such claim. In connection with such review, such
Claimant, or duly authorized representative thereof, shall be entitled to
receive any and all documents pertinent to the claim or its denial and shall
also be entitled to submit issues and comments in writing. The decision of the
Committee upon such review shall be made promptly and not later than 60 days
after the receipt of such request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after the Committee’s
receipt of a request for review. Any such decision on review shall be in writing
and shall include specific reasons for the decision and specific references to
the pertinent Plan provisions on which the decision is based. Any legal
proceedings challenging the determination of the Committee must be filed within
one year after the completion of the claim and review process provided under the
Plan, or if earlier, one year from the date that a Claimant knew or should have
known a claim existed. In the event of a genuine dispute regarding the amount or
timing of payments under the Plan, a delay in the payment of Plan benefits shall
not cause a violation of Code Section 409A to the extent such delay satisfies
the conditions set forth in Code Section 409A and the regulations thereunder.

6.7    Payment of Expenses. All costs and expenses incurred in administering the
Plan shall be paid by the Company.



ARTICLE VII

AMENDMENT AND TERMINATION

7.1    Amendment. The Company has reserved, and does hereby reserve, the right
at any time and from time to time by action of the Compensation Committee (or by
action of the Committee if and to the extent that the Company has delegated the
authority to amend the provisions of the Plan to such committee) to amend,
modify or alter any or all of the provisions of the Plan without the consent of
any Eligible Employees or Participants; provided, however, that no amendment
shall operate retroactively so as to affect materially and adversely any rights
to which a Participant may be entitled under the provisions of the Plan as in
effect prior to such action. Any such amendment, modification or alteration
shall be expressed in an instrument executed by an authorized officer or
officers of the Company, and shall become effective as of the date designated in
such instrument.

7.2    Termination. The Company reserves the right to suspend, discontinue or
terminate the Plan, at any time in whole or in part, in compliance with the
requirements of Code Section 409A; provided, however, that a suspension,
discontinuance or termination of the Plan shall not accelerate the obligation to
make payments to any person not otherwise currently entitled to payments under
the Plan, unless otherwise specifically so determined by the Company and
permitted by Code Section 409A and other applicable law, relieve the Company of
its obligations to make payments to any person then entitled to payments under
the Plan, or reduce any existing Account balance.



ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1    Employment Relationship. For purposes of determining if there has been a
Separation from Service, the Employer is defined to include all members of a
controlled group of corporations or other business entities within the meaning
of Code Sections 414(b) and (c) that includes the Company. Nothing in the
adoption of the Plan or the crediting of deferred compensation shall confer on
any Participant the right to continued employment by the Company or an affiliate
or subsidiary corporation of the Company, or affect in any way the right of the
Company or such affiliate or subsidiary to terminate his employment at any time.
Any question as to whether and when there has been a Separation from Service of
a Participant’s employment and the cause of such Separation from Service shall
be determined by the Committee, and its determination shall be final.

8.2    Facility of Payments. Whenever, in the opinion of the Committee, a person
entitled to receive any payment, or installment thereof, is under a legal
disability or is unable to manage his financial affairs, the Committee


14



--------------------------------------------------------------------------------




shall have the discretionary authority to direct payments to such person’s legal
representative or to a relative or friend of such person for his benefit;
alternatively, the Committee may in its discretion apply the payment for the
benefit of such person in such manner as the Committee deems advisable. Any such
payment or application of benefits made in good faith in accordance with the
provisions of this Section shall be a complete discharge of any liability of the
Committee with respect to such payment or application of benefits.

8.3    Funding. All benefits under the Plan are unfunded and the Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets in order to assure the payment of any amounts under the
Plan; provided, however, that in order to provide a source of payment for its
obligations under the Plan, the Company may establish a trust fund. The right of
a Participant or his Beneficiary to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Company, and neither the
Participant nor his Beneficiary shall have any rights in or claim against any
amounts credited under the Plan or any other specific assets of the Company. All
amounts credited under the Plan to the benefit of a Participant shall constitute
general assets of the Company and may be disposed of by the Company at such time
and for such purposes as it may deem appropriate.

8.4    Anti-Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge; and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit shall be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to such
benefits. If a Participant, a Participant’s spouse, or any Beneficiary should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to benefits under the Plan, then those rights, in
the discretion of the Committee, shall cease. In this case, the Committee may
hold or apply the benefits at issue or any part thereof for the benefit of the
Participant, the Participant’s spouse, or Beneficiary in such manner as the
Committee may deem proper.

8.5    Unclaimed Interests. If the Committee shall at any time be unable to make
distribution or payment of benefits hereunder to a Participant or any
Beneficiary of a Participant by reason of the fact that his whereabouts is
unknown, the Committee shall so certify, and thereafter the Committee shall make
a reasonable attempt to locate such missing person. If such person continues
missing for a period of three years following such certification, the interest
of such Participant in the Plan shall, in the discretion of the Committee, be
distributed to the Beneficiary of such missing person. If neither the
Participant nor the Beneficiary can be located, then any amounts due may be
forfeited, subject to reinstatement without interest or earnings upon the
missing Participant or Beneficiary providing sufficient evidence to satisfy the
Committee that he is entitled to such forfeited amount.

8.6    References to Code, Statutes and Regulations. Any and all references in
the Plan to any provision of the Code, ERISA, or any other statute, law,
regulation, ruling or order shall be deemed to refer also to any successor
statute, law, regulation, ruling or order.

8.7    Liability. The Company, and its directors, officers and employees, shall
be free from liability, joint or several, for personal acts, omissions, and
conduct, and for the acts, omissions and conduct of duly constituted agents, in
the administration of the Plan, except to the extent that the effects and
consequences of such personal acts, omissions or conduct shall result from
willful misconduct. However, this Section shall not operate to relieve any of
the aforementioned from any responsibility, liability, obligation, or duty that
may arise under ERISA.

8.8    Tax Consequences of Compensation Reductions. The income and employment
tax consequences to Participants of participating in the Plan shall be
determined under applicable federal, state and local tax law and regulation and
neither the Company nor any member of the Compensation Committee or Committee
shall be a guarantor of or in any way responsible for the tax consequences to
any Participant.

8.9    Company as Agent for Related Employers. Each corporation or other
business entity which shall become a participating employer pursuant to Section
2.5 by so doing shall be deemed to have appointed the Company its agent to
exercise on its behalf all of the powers and authority hereby conferred upon the
Company by the terms of the Plan, including but not limited to the power to
amend and terminate the Plan. The Company’s authority shall continue unless and
until the related employer terminates its participation in the Plan.


15



--------------------------------------------------------------------------------





8.10    Governing Law; Severability. The Plan shall be construed according to
the laws of the State of Ohio, including choice of law provisions, and all
provisions hereof shall be administered according to the laws of that State,
except to the extent preempted by federal law. A final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. In the event that
any one or more of the provisions of the Plan shall for any reason be held to be
invalid, illegal, or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of the Plan, but the Plan
shall be construed as if such invalid, illegal, or unenforceable provisions had
never been contained herein, and there shall be deemed substituted such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by applicable law.

8.11    Taxes. The Company shall be entitled to withhold any taxes from any
distribution hereunder or from other compensation then payable, as it believes
necessary, appropriate, or required under relevant law.
Huntington Bancshares Incorporated
By:                        
Title:                        
Date:                        




16

